Citation Nr: 1028240	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  06-14 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to increases in the ratings for cervicogenic/migraine 
headaches, currently assigned "staged' ratings of 10 percent 
prior to February 4, 2010 and 30 percent from that date. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from January 
2002 to February 2004.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a March 2005 rating 
decision by the Los Angeles, California Department of Veterans 
Affairs (VA) Regional Office (RO) that granted service connection 
for cervicogenic headaches, secondary to cervical arthritis, 
rated 0 percent, effective February 23, 2004 (the day following 
the date of her discharge from active duty).  A June 2006 rating 
decision increased the rating to 10 percent, also effective 
February 23, 2004.  In May 2009, this matter was remanded for 
further development.  A March 2010 rating decision assigned a 30 
percent rating effective February 4, 2010 (the date of a VA 
examination).

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if any action on her part is required.


REMAND

Because all action ordered in the Board's May 2009 Remand was not 
completed, this matter must, once again, be remanded for such 
action.  See Stegall v. West, 11 Vet. App. 268 (1998)(a remand by 
the Board confers on the appellant, as a matter of law, the right 
to compliance with the remand orders).  

The May 2009 Board remand ordered a VA examination to assess the 
Veteran's headaches, to include whether or not the migraine 
headaches were part and parcel of her service-connected 
cervicogenic headaches.  In addition, the examiner was to comment 
on the nature, frequency, and severity of such headaches, 
specifically noting whether or not the record reflects 
prostrating attacks of headaches.  If such was found, the 
examiner was to describe a typical characteristic prostrating 
attack, and comment regarding whether the level of functioning 
(including occupational) shown was consistent with any reports of 
such attacks.  The examiner was to note that the claims file was 
reviewed in conjunction with the examination.  While the examiner 
did address the question regarding that all of the Veteran's 
headaches (cervicogenic and migraines) were related (and such was 
noted by the RO as evidenced by the rating increase), he did not 
address the questions regarding prostrating attacks.  
Consequently, although the examination of the Veteran was quite 
detailed, the report of the examination is inadequate for rating 
purposes (as characteristic prostrating attacks is a criterion 
for rating headaches).  See Barr v. Nicholson, 21 Vet. App. 303 
(2007) (VA must provide an examination that is adequate for 
rating purposes).  Furthermore, it is not specifically noted (or 
reflected) that the claims file was reviewed in conjunction with 
the examination.  

Compliance with the Board's remand instructions is not a 
discretionary matter.  The RO should be well aware by now that 
when the Board fails to return a case to the RO for completion of 
actions ordered in a remand that were not completed, and the 
Board's decision is appealed, the U.S. Court of Appeals for 
Veterans Claims (Court) (either by endorsement of a Joint Motion 
by the parties or by Memorandum Decision vacating the Board's 
decision) routinely, under the Stegall precedent, returns the 
case to the Board for completion of the action the Board sought 
in the remand. 

Accordingly, the case is REMANDED for the following:

1.	The RO should arrange for another 
neurology examination of the Veteran (by 
the February 2010 examiner, by another 
neurologist if that one is unavailable).  
The Veteran's claims file must be 
reviewed by the examiner in 
conjunction with the examination.  
Based on review of the record and 
examination of the Veteran, the examiner 
must provide an opinion that includes 
responses to the following:

Does the record reflect that the Veteran 
has had prostrating attacks of 
headaches?  Please identify each 
occasion in the record when such attacks 
are noted.  In explaining the rationale 
for the response to this question, 
please describe what constitutes a 
characteristic prostrating attack, 
comment on the Veteran's report that she 
has had to recline during an attack of 
headache, regarding whether the level of 
functioning (including occupational) 
shown is consistent with prostrating 
attacks.

2.	The RO must then review the record, and 
ensure that the development sought above 
is completed.  Then the RO should re-
adjudicate the claim.  If it remains 
denied, the RO should issue an appropriate 
supplemental statement of the case and 
afford the Veteran and her representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


